[Cite as State v. Bump, 2021-Ohio-3025.]


                                       COURT OF APPEALS
                                   DELAWARE COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                     JUDGES:
CITY OF DELAWARE                                  Hon. Craig R. Baldwin, P.J.
                                                  Hon. William B. Hoffman, J.
        Plaintiff-Appellee                        Hon. John W. Wise, J.

-vs-
                                                  Case No. 20 CAC 10 0045
RICHARD BUMP

        Defendant-Appellant                       OPINION




CHARACTER OF PROCEEDING:                       Criminal Appeal from the Municipal Court,
                                               Case No. 20 CRB 01058


JUDGMENT:                                     Affirmed



DATE OF JUDGMENT ENTRY:                        September 1, 2021



APPEARANCES:

For Plaintiff-Appellee                         For Defendant-Appellant

ERIC BURKETT                                   RICHARD BUMP
ASSISTANT PROSECUTOR                           PRO SE
70 North Union Street                          452 Reed Street
Delaware, Ohio 43015                           Mansfield, Ohio 44903
Delaware County, Case No. 20 CAC 10 0045                                                  2


Wise, J.

      {¶1}   Defendant-Appellant Richard Bump appeals the judgment entered by the

Delaware Municipal Court convicting him of violating Delaware County Preservation Park

Rule 29.1 for Hunting, Trapping, and Molesting Wildlife. Plaintiff-Appellee is the State of

Ohio. The relevant facts leading to this appeal are as follows.

                           FACTS AND PROCEDURAL HISTORY

      {¶2}   On August 10, 2020, Appellant received a minor misdemeanor citation for

Hunting, Trapping, and Molesting Wildlife under Delaware County Preservation Park

Rule 29.1.

      {¶3}   On October 9, 2020, proceedings before Magistrate Kevin Pelanda took

place. Appellee first called Officer Hough to testify. At trial, Officer Hough testified, he

works for the Preservation Parks of Delaware County. In the evening of August 10, 2020,

he was on duty and entered Gallant Woods Park around 9:30 p.m. The park closed at

9:00 p.m. As Officer Hough parked his car, he saw Appellant exit the shelter at the park

and begin walking toward the parking lot. While on a gravel path, Appellant stopped,

looked down and began stomping.

      {¶4}   Officer Hough approached Appellant and asked Appellant what he was

doing. Appellant replied he was stomping a snake to kill it. The snake was no longer than

a dollar bill, had no teeth, and was not venomous.

      {¶5}   Officer Hough testified that he questioned Appellant as to why he would kill

a snake, and that Appellant replied to him, “When I see snakes I kill them.”

      {¶6}   During cross-examination, Officer Hough admitted Appellant indicated he

was scared when he killed the snake, and that it lunged at him.
Delaware County, Case No. 20 CAC 10 0045                                               3


      {¶7}   Officer Hough said that he issued Appellant a citation, but denied telling

Appellant that he would give him a “hard education.”

      {¶8}   Appellee then rested their case.

      {¶9}   At the beginning of Appellant’s case, Appellant testified he was at Gallant

Woods Park on August 10, 2020 to reconcile his bank statements and to read the Bible.

Appellant continued that as he exited the park, after the park had closed, a snake

wrapped itself on Appellant’s foot. Appellant was wearing sandals and the snake scared

him and caused him to jump, then he stomped it as a reaction. He testified that he is not

an outdoorsman and was not familiar with snakes.

      {¶10} Appellant then rested his case.

      {¶11} The trial court found Appellant guilty and sentenced Appellant to a $50 fine

and court costs.

                                  ASSIGNMENTS OF ERROR

      {¶12} On October 23, 2020, Appellant filed a notice of appeal raising the following

two Assignments of Error:

      {¶13} “I. THE TRIAL COURT ERRED IN ALLOWING THE TESTIMONY OF A

WITNESS WHEN THE WITNESS DID NOT HAVE SPECIALIZED KNOWLEDGE

REGARDING THE SUBJECT MATTER; TO WHICH THE STATE’S FAIL TO SHOW

GOOD CAUSE UNDER CRIM.R. 16(K), WITH PREJUDICE TO MR. BUMP; THE

CONVICTION IS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE; IN

VIOLATION OF THE DUE PROCESS CLAUSE OF THE FOURTEENTH AMENDMENT

OF THE UNITED STATES CONSTITUTION, WHICH REGARDING THE SUBJECT
Delaware County, Case No. 20 CAC 10 0045                                             4


MATTER OF THE TESTIMONY, SEE STATE V. THOMPKINS, 78 OHIO ST.3D 380,

(OH SUP CT., 1997).

     {¶14} II. TRIAL COURT ABUSED ITS DISCRETION AND VIOLATED

DEFENDANTS (sic) RIGHT TO PRESENT AN ADEQUATE DEFENSE BY DENYING

HIM DUE PROCESS AS TO HIS FOURTEENTH AMENDMENT FROM DEFENDING

HIMSELF FROM HARM OR WELL-BEING WHILE VISITING A PARK DISTRICT. THIS

DENIAL IS A DEPRIVATION OF A SPECIFIC CONSTITUTIONAL RIGHT. THE

COURTS HAVE ANALYZED THE DENIAL IN TERMS OF WHETHER THERE HAS

BEEN A DENIAL OF DUE PROCESS, TO WHICH A DEFENDANT HAS AN ABSOLUTE

RIGHT TO PREPARE AN ADEQUATE DEFENSE; SEE UNITED STATES V.

CROSSLEY, 224 F3D. (sic) 854 6TH CIR. (2000); AND IN STATE V. BROOKS, 44 OHIO

ST. (sic) 185, 542 N.E. 2D (sic) 636 (1989); AN ERROR IS RELEVANT AND MATERIAL

TO THE DEFENSE; THE ERROR IS EVIDENCE HERE DUE TO THE LACK OF

IMMUNITY OR DEFENSE PROVIDED TO ARGUE THIS CASE.

                                             I.

     {¶15} In Appellant’s First Assignment of Error, Appellant argues that Appellee’s

witness did not have specialized knowledge regarding the subject matter to which the

witness testified and the conviction is against the manifest weight of the evidence. We

disagree.

                                    a. Witness Testimony

     {¶16} Appellant’s first issue raised in this Assignment of Error argues Officer

Hough testified as an expert witness without proper foundation. We disagree.
Delaware County, Case No. 20 CAC 10 0045                                                   5


       {¶17} As Appellant did not object to Officer Hough’s testimony at the trial court

proceedings, Appellant has waived all but plain error. An error not raised in the trial court

must be plain error for an appellate court to reverse. State v. Long, 53 Ohio St.2d 91,

372 N.E.2d 804 (1978) at paragraph one of the syllabus; Crim.R. 52(B). To prevail under

a plain error analysis, Appellant bears the burden of demonstrating that the outcome of

the trial clearly would have been different but for the error. Id. at paragraph two of the

syllabus. Notice of plain error “is to be taken with the utmost caution, under exceptional

circumstances and only to prevent a manifest miscarriage of justice.” Id. at paragraph

three of the syllabus.

       {¶18} “Evid.R. 701 affords the trial court considerable discretion in controlling the

opinion testimony of lay witnesses.” State v. Harper, 5th Dist. Licking No. 07 CA 151,

2008-Ohio-6926, ¶42, citing City of Urbana ex rel. Newlin v. Downing, 43 Ohio St.3d 109,

113, 539 N.E.2d 140 (1989) and State v. Kehoe, 133 Ohio App.3d 591, 603, 729 N.E.2d

431 (12th Dist.1999). “If the witness is not testifying as an expert, the witness’ testimony

in the form of opinions or inferences is limited to those opinions or inferences which are

(1) rationally based on the perception of the witness and (2) helpful to a clear

understanding of the witness’ testimony or the determination of a fact in issue.” Evid.R.

701. Lay opinion, inferences, impressions or conclusions are therefore admissible if they

are those that a rational person would form on the basis of the observed facts and if they

assist the jury in understanding the testimony or delineating a fact in issue. Kehoe at

603.

       {¶19} The distinction between lay and expert-witness opinion testimony is that lay

testimony results from a process of reasoning familiar in everyday life, while expert
Delaware County, Case No. 20 CAC 10 0045                                                  6


testimony results from a process of reasoning that only specialists in the field can master.

State v. McKee, 91 Ohio St.3d 292, 744 N.E.2d 737 (2001).

      {¶20} In the case sub judice, Officer Hough testified that he witnessed Appellant

stomp a small, non-venomous snake, no longer than six inches, and had no teeth. These

observations were readily observable. Accordingly, the trial court did not commit plain

error when it allowed Officer Hough to testify about his personal observations.

      {¶21} Moreover, assuming, arguendo, the trial court erred in admitting testimony

of Officer Hough because he was not qualified as an expert before testifying the small

snake without teeth was not venomous, we find any error was harmless. Crim.R. 52(A)

defines harmless error as “[a]ny defect, irregularity, or variance which does not affect

substantial rights shall be disregarded.” Before constitutional error can be considered

harmless, we must be able to “declare a belief that it was harmless beyond a reasonable

doubt.” Chapman v. California, 386 U.S. 18, 24, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967).

Where no reasonable possibility exists that the unlawful testimony contributed to a

conviction, the error is harmless and therefore will not be grounds for reversal. State v.

Lytle, 48 Ohio St.2d 391, 358 N.E.2d 623 (1976), paragraph three of the syllabus,

vacated on other grounds in Lytle v. Ohio, 438 U.S. 910, 98 S.Ct. 3135, 57 L.Ed.2d 1154

(1978).

      {¶22} In the case at bar, there was overwhelming evidence, as set forth above, of

Appellant’s guilt. Officer Hough testified that he witnessed Appellant stomp a small

toothless snake to death, after which Appellant stated that when he sees snakes, he kills

them. Accordingly, we find any error in admitting the testimony did not have an impact
Delaware County, Case No. 20 CAC 10 0045                                                7


on the verdict, the error was harmless beyond a reasonable doubt, and the other

evidence in the case established Appellant’s guilt beyond a reasonable doubt.

                            b. Manifest Weight of the Evidence

      {¶23} The second issue argued by Appellant is that his conviction is against the

manifest weight of the evidence. We disagree.

      {¶24} When reviewing a weight of the evidence, the appellate court functions as

the “thirteenth juror” and reviews the entire record, weighing the evidence and all

reasonable inferences, considers the credibility of witnesses and determines whether in

resolving conflicts of evidence, the jury clearly lost its way and created such a manifest

miscarriage of justice that the conviction must be reversed and a new trial ordered. State

v. Thompkins, 78 Ohio St.3d 380. Reversing a conviction as being against the manifest

weight of the evidence and ordering a new trial should be reserved for only the

“exceptional case in which the evidence weighs heavily against the convictions.” Id.

      {¶25} In the case sub judice, Appellant was convicted of Hunting, Trapping, and

Molesting Wildlife Delaware County Preservation Park Rule 29.1, which provides:

             No person shall on Park District-owned property: hunt, attempt to

      hunt, pursue with animals, electric or mechanical devices, trap or in any

      other way molest, harm, harass, injure, poison, kill or disturb any den or

      nest, bird or animal, or take the eggs of any bird, any deer shed,

      invertebrate, mammal, reptile or amphibian, except when permitted by the

      Director or his/her designee giving authorization to do so and in designated

      areas only.
Delaware County, Case No. 20 CAC 10 0045                                                 8


      {¶26} At trial, Appellee presented testimony that Appellant, while on Park District-

owned property, stomped a snake to death. Upon being questioned on why he did that,

he said he was startled and that when he sees a snake, he kills it.

      {¶27} It is well-established that the weight of the evidence and credibility of the

witnesses are determined by the trier of fact. State v. Yarbrough, 95 Ohio St.3d 227,

231, 2002-Ohio-2126, 767 N.E.2d 126.

      {¶28} We find that this is not an “exceptional case in which the evidence weighs

heavily against the conviction.” Thompkins, 78 Ohio St.3d at 387, quoting State v. Martin,

20 Ohio App.3d 172, 175. The trial court neither lost its way nor created a miscarriage

of justice in convicting Appellant of Hunting, Trapping, and Molesting Wildlife and

Appellee presented evidence of his guilt beyond a reasonable doubt.

      {¶29} Appellant’s First Assignment of Error is overruled.

                                                 II.

      {¶30} In Appellant’s Second Assignment of Error, Appellant alleges his due

process rights were violated because of prosecutorial misconduct, which prejudicially

affected him in a manner that requires reversal. We disagree.

      {¶31} Appellant contends that his due process rights were violated because of

prosecutorial misconduct, but then never points to misconduct by the prosecution.

Appellant instead focuses on whether or not the Delaware County Preservation Park

Rule 29.1 had to delineate a self-defense exception, and in his brief makes a contention

that trial court placed the burden of proof on the Appellant. However, Appellant’s

argument is factually inaccurate. We found no evidence in the record the trial court

shifted the burden of proof to the Appellant. In addition, the record shows the trial court
Delaware County, Case No. 20 CAC 10 0045                                            9


considered whether Appellant acted in self-defense, and determined that Appellant did

not act in self-defense.

      {¶32} Accordingly, Appellant’s Second Assignment of Error is overruled.

      {¶33} For the foregoing reasons, the judgment of the Municipal Court of Delaware

County, Ohio, is hereby affirmed.


By: Wise, J.

Baldwin, P. J., and

Hoffman, J., concur.




JWW/br 0831